*111On July 12, 2005, the defendant was sentenced to ten (10) years in the Montana Women’s Prison, with five (5) years suspended, for the offense of Issuing a Bad Check, Common Scheme, a felony. Said sentence shall run consecutive with other sentences.
On September 23, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however her attorney was not present. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she did not wish to proceed at this time without an attorney present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next meeting of the Sentence Review Division, currently scheduled for April 7, 2006.
Done in open Court this 23rd day of September, 2005.
DATED this 4th day of October, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.